                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES – GENERAL

Case No.: 2:19-07358 DOC (ADS)                                  Date: January 15, 2020
Title: Christopher Von Schlobohm v. County of Los Angeles, et al.


Present: The Honorable Autumn D. Spaeth, United States Magistrate Judge


               Kristee Hopkins                               None Reported
                Deputy Clerk                            Court Reporter / Recorder

    Attorney(s) Present for Plaintiff(s):         Attorney(s) Present for Defendant(s):
              None Present                                    None Present

Proceedings:         (IN CHAMBERS) ORDER TO SHOW CAUSE WHY CASE
                     SHOULD NOT BE DISMISSED FOR FAILURE TO
                     PROSECUTE

        On August 23, 2019, Plaintiff Christopher Von Schlobohm, proceeding pro se,
filed a Civil Rights Complaint under 42 U.S.C. § 1983 against the County of Los Angeles,
two social workers for the County of Los Angeles, one deputy counsel for the County of
Los Angeles, two superior court judges, and two unnamed defendants. [Dkt. No. 1]. The
Court issued an Order Regarding Service and Filing Requirements After Filing of
Complaint by Pro Se Plaintiff on September 12, 2019. [Dkt. No. 9]. As of this date,
Plaintiff has not provided adequate proofs of service on any of the remaining
defendants.

       Plaintiff has filed multiple proofs of service and requests for default judgment.
[Dkt. Nos. 20, 23, 25, 27, 31, 42]. Plaintiff has received multiple notices of deficiency
from the court for failure to comply with service requirements and provide adequate
proofs of service. [Dkt. Nos. 22, 29, 34, 48].

       Pursuant to the Federal Rules of Civil Procedure, service of the complaint must
be made on the defendants within ninety (90) days of filing the complaint. Fed. R. Civ.
Proc. 4(m). As such, proof of service needed to be filed to reflect all defendants were
properly served by November 21, 2019. Plaintiff has failed to comply with service




CV-90 (1/13) – ALL                 Civil Minutes – General                         Page 1 of 2
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES – GENERAL

Case No.: 2:19-07358 DOC (ADS)                                  Date: January 15, 2020
Title: Christopher Von Schlobohm v. County of Los Angeles, et al.

requirements, despite receiving the Court’s Order Regarding Service and Filing
Requirements [Dkt. No. 9] and multiple notices of deficiency regarding service issues.

      Since the deadline to serve defendants is well past, and the only properly served
defendants have been dismissed, Plaintiff is hereby ORDERED TO SHOW CAUSE
why this case should not be dismissed for failure to prosecute and follow
court orders. Plaintiff must file a written response by no later than January 22,
2020.

      Plaintiff is expressly warned that failure to timely file a response to this Order to
Show Cause may result in a recommendation to the District Judge that this action be
dismissed without prejudice for failure to prosecute and obey Court orders pursuant to
Federal Rule of Civil Procedure 41(b).

       IT IS SO ORDERED.




                                                                       Initials of Clerk kh




CV-90 (1/13) – ALL                 Civil Minutes – General                        Page 2 of 2
